Title: To George Washington from Thomas Mifflin, 19 August 1793
From: Mifflin, Thomas
To: Washington, George



Sir.
Phila. 19. Augt 1793.

Since the communication, which I made to you this morning, relatively to the Trunk of Dollars, deposited on board a Pilot boat, by the Little Democrat, and alleged to have been taken from the Dairy Maid, after her capture, I have received two Affidavits, of which I transmit copies for your information.
As the Captain of the Pilot-boat states, that the Trunk is consigned to Mr Genet, the Minister of the French Republic, I wish for particular instructions, with respect to the restoration of the money it contains, to the persons claiming it, as owner. I am, with perfect respect, Sir, Your most obedt Servt

Tho. Mifflin

